Matter of Froelich v South Wilson Volunteer Fire Co. (2021 NY Slip Op 05208)





Matter of Froelich v South Wilson Volunteer Fire Co.


2021 NY Slip Op 05208


Decided on October 1, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 1, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, NEMOYER, CURRAN, AND DEJOSEPH, JJ.


709 CA 20-01624

[*1]IN THE MATTER OF DONNA F. FROELICH, CLAIMANT-APPELLANT,
vSOUTH WILSON VOLUNTEER FIRE COMPANY, THOMAS E. WALDER, RESPONDENTS, AND TOWN OF WILSON, RESPONDENT-RESPONDENT. (APPEAL NO. 2.) 


WILLIAM MATTAR, P.C., ROCHESTER (MATTHEW J. KAISER OF COUNSEL), FOR CLAIMANT-APPELLANT.
GOLDBERG SEGALLA LLP, BUFFALO (CHRISTOPHER G. FLOREALE OF COUNSEL), FOR RESPONDENT-RESPONDENT. 

	Appeal from an amended order of the Supreme Court, Niagara County (Matthew J. Murphy, III, A.J.), entered November 17, 2020. The amended order, insofar as appealed from, denied that part of the application of claimant seeking leave to serve a late notice of claim on respondent Town of Wilson. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Matter of Kolasz v Levitt , 63 AD2d 777, 779 [3d Dept 1978]).
Entered: October 1, 2021
Ann Dillon Flynn
Clerk of the Court